Citation Nr: 1710810	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left ankle fracture-dislocation, status post closed reduction, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for a left tibia or fibula disorder. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from June 1977 to May 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

On VA Form 9, received by the RO in February 2010, the Veteran requested a hearing before a Veterans Laws Judge at a local RO.  In a statement to VA, dated and signed by the Veteran in March 2012, he withdrew all previous hearing requests.  In view of the foregoing, the Board deems his hearing requests withdrawn.  

In October 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The issues of service connection for a tibia disorder and the evaluation of the left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected disability does not meet the percentage requirements for a TDIU and does not preclude substantially gainful employment.  Factors warranting a referral for TDIU on an extraschedular basis are not present.





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2016.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claim was last adjudicated in September 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

Pursuant to remand, in August 2016, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his claimed left tibia disorder, the severity of his ankle disorder, and employability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Pursuant to the October 2014 Board remand, the AOJ also sent VCAA notice to the Veteran, and updated VA treatment records.  The TDIU claim was adjudicated.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to a TDIU

In the October 2014 remand, the Board found that a TDIU claim was raised by the record as part of the claim of increased evaluation for the service-connected ankle disorder.  Thus, the Board considers it here.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular TDIU may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

In this case, the Veteran is service-connected for status post closed reduction, fracture-dislocation of the left ankle, evaluated a noncompensable from February 19, 2002, and as 20 percent disabling from June 29, 2006.  The minimum schedular criteria for TDIU are not met.  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.

An extraschedular TDIU may be assigned in the case of a veteran who does not meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.
Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disability such that a remand for referral is warranted for consideration of an extraschedular rating. 

Initially, the Board notes that the current service-connected disorder of the ankle is evaluated based on limited range of motion.  With respect to his pending service connection claim, the findings are cystic degenerative changes involving the posterior aspect of the tibial plafond as well as the distal fibula.  In other words, the findings show degenerative changes of the leg bones at the ankle joint.

With respect to the Veteran's employability, the evidence shows that in a January 2007 VA examination, the Veteran reported working in maintenance for a housing authority.  Functional limitations at the time were reported as the inability to climb ladders and run.  The Veteran further reported being only able to walk a maximum of 30 minutes and being unable to stand for long periods of time.

A May 2007 private medical record shows the Veteran as unemployed.  A July 2007 VA medical record noted the Veteran was a percussionist and a drum teacher as both his employment and a leisure activity.  He reported difficulty with bending his arm at that time.

In an April 2008 document, the Veteran reported being a tire inspector at a well-known automotive retailer.  During an April 2008 VA bones and joints examination, the Veteran reported that he was self-employed in the landscaping business.  Functional limitations were described as the inability to stand for greater than 30 minutes, the inability to walk greater than 1 mile, and problems walking and standing for extended periods of time.  The Veteran reported that he was no longer working as a drummer due the fact that he was not able to do foot work while playing drums secondary to his ankle.

An April 2014 VA social work case manager note reported the Veteran had been self-employed for seven years.  The note further stated that prior to self-employment, the Veteran worked for a housing authority.  It was noted that, economically, the Veteran generally had all personal needs met.

At an August 2016 VA examination, functional loss was described as the limited ability to walk up or down inclines, the inability to run or jump, the inability to sit, stand, or walk for prolonged periods of time, the limited ability to drive vehicles that require the use of the left leg or foot, the inability to lift heavy objects, and the inability to do any repetitive bending, kneeling, or squatting.  The Veteran stated that he may be off work two days per week due to the condition, and he requires frequent breaks as needed when working.  The Veteran was reported to use a cane and brace on occasion.

The examiner stated that the Veteran was working in lawn servicing and was self-employed at that time.  The Veteran reportedly required accommodation for the described limitations when working, but had been able to maintain his current employment status as of the time of the examination.  The examiner opined that the Veteran's service-connected condition would not prevent him from doing sedentary work.  The examination report indicated the Veteran has a high school diploma.

Based on the foregoing, the Board finds that referral for a TDIU on an extraschedular basis is not warranted.  In that regard, the Veteran demonstrated self-employment over a period of seven years, and employment prior to that as a tire inspector and at a housing authority.  Although there was a period of unemployment indicated on the record, it is clear the Veteran was able to obtain employment thereafter.  The Board finds there is a lack of sufficient evidence to show that employment is not substantially gainful.  Indeed, while the Veteran was self-employed, he indicated that his economic needs were met.  See April 2014 VA social work case manager note.  Although the Veteran indicates in the August 2016 VA examination that he requires two days per week off due to his disability, the evidence does not show that he does not have earnings below the United States Census Bureau Poverty Threshold.  Thus, the Board finds the preponderance of the evidence shows the Veteran is currently performing substantially gainful employment.  Therefore, a remand for referral for consideration of an extraschedular TDIU is unwarranted.

The Board has also considered the reports of functional limitations described by the Veteran in the VA examinations, but finds them inconsistent with the VA treatment records indicating he is the owner and operator of a landscape service and is physically active daily.  See January 2014 VA treatment note.  The Board gives greater probative weight to the treatment records which are more in-depth and made for the purpose of treatment, rather than compensation.  Thus, the Board finds the Veteran's statements to be more reliable in the treatment records.


ORDER

A total disability evaluation based on individual unemployability is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2016).  With respect to the claim of service connection, the Veteran described it as one for his left "tibula [sic] which is the bone that was fractured [in] my left leg."  See January 2008 Statement from the Veteran.  The Board notes there is no "tibula" bone in the leg.  "Tibula" appears to be a conflation of tibia and fibula, the two main bones in the lower leg.  The record shows no clarification from the Veteran as to which bone he was referring.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  As the in-service and post-service evidence shows findings related to the fibula, the Board broadens the claim to include the tibia and fibula.  Although the record includes a medical opinion as to the etiology of the tibia findings, there is none with respect to the fibula.  Accordingly, remand is warranted for a medical opinion as to the etiology of the fibula findings in the record, specifically the September 2009 MRI noting cystic degenerative changes involving the distal fibula.

With respect to the evaluation of the left ankle disorder, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The VA examination report here reveals that testing in passive motion, in weight-bearing, and in nonweight-bearing situations and with measurements of the undamaged joint were not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left ankle disability.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include testing in the following areas.  If the examiner determines that the Veteran's right ankle is normal, then these tests must be performed for both the left and right ankles.  If the examiner finds that the right ankle has an abnormality, only the left ankle needs to be tested:

      a) Active motion;
      
      b) Passive motion;
      
      c) Weight-bearing; and
      
      d) Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  VA must obtain an opinion as to the nature and etiology of any currently present separate left fibula disability, taking into account findings of noting cystic degenerative changes involving the distal fibula on the September 2009 MRI report and in-service reports of possible fractured fibula.  After a review of the record, the examiner should provide an opinion as to:

a)  whether there is any separate disability separate from the service-connected residuals of the left ankle fracture, as opposed to medical findings of the residuals; and, 

b) if so, whether it at least as likely as not (i.e., a 50 percent or greater probability) that the left fibula disability is etiologically related to, or had its onset during, the Veteran's period of military service.

A rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


